UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DAVID E. OLSON,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 07-1584 (PLF)
                                          )
FEDERAL ELECTION COMMISSION,              )
                                          )
            Defendant.                    )
__________________________________________)


                                               ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that Defendant Federal Election Commission’s Motion to Dismiss the

Complaint [8] is GRANTED to the extent that it seeks dismissal of plaintiff’s complaint for

insufficiency of service of process under Rule 12(b)(5) of the Federal Rules of Civil Procedure;

and it is

               FURTHER ORDERED that plaintiff’s complaint is DISMISSED without

prejudice.

               The Clerk of this Court shall remove this case from the docket of this Court. This

is a final appealable Order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                               /s/___________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: March 11, 2009